DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-10, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinno Takayuki (JP 201125835 A) (hereinafter Jinno Takayuki).
Regarding Claim 1, Jinno Takayuki teaches a control apparatus  (see Figs. 7A and 7B) for a printing apparatus (not shown in Figures) that prints an image by applying ink to a print surface (see, Figs. 1(b), 2(b)) using a print head (see Figs. 1-7A & 7B) [Paragraphs 0020-0021 and 0032], the control apparatus (see Figs. 7A and 7B) comprising: an acquisition unit (701, Fig. 7A) configured to acquire information on an inclination of the print surface (see, Figs. 1(b), 2(b)) of a print medium (201, Fig. 2(b)) placed on a support surface that supports the print medium (201) [Paragraphs 020-0021, 0032-0034], the print medium (201) having a locally varying thickness (see Fig. (1(b)), the print surface (see Figs. 1(b), 2(b)) being inclined to the support surface [Paragraphs 0019-0021]; and a control unit (702, Fig. 7A) configured to control, based on the information acquired by the acquisition unit (701), printing according to a print condition corresponding to a magnitude of the inclination [Paragraphs 0032-0042].

Regarding Claim 2, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the control unit (702) controls, based on the information, a volume of ink applied per unit area of the print surface according to the magnitude of the inclination [Paragraphs 0032-0042].

Regarding Claim 3, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the print surface (see, Figs. 1(b), 2(b)) includes a first surface portion (see Figs. 1(b), 2(b)) and a second surface portion (see Figs. 1(b), 2(b)) having the inclination larger than the inclination of the first surface portion (see Figs. 1(b), 2(b)), and wherein the control unit (702) control sets a volume of ink applied per unit area of the second surface portion (see Figs. 1(b), 2(b)) larger than a volume of ink applied per unit area of the first surface portion (see Figs. 1(b), 2(b)) [Paragraphs 0020-0021, 0032-0042].

Regarding Claim 4, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the print head (see Figs. 1-7A & 7B) is possible to print a multi-color image using inks in a plurality of colors, and wherein the control unit (702) controls a volume of at least one of the inks in the plurality of colors applied per unit area according to the magnitude of the inclination [Paragraphs 0020-0021, 0032-0042].

Regarding Claim 6, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the print head (see Figs. 1-7A & 7B) enables a forward printing in which the print head (see Figs. 1-7A & 7B) prints an image while moving in a forward direction and a backward printing in which the print head (see Figs. 1-7A & 7B)  prints an image while moving in a backward direction, and wherein the control unit (702) selects the forward printing or the backward printing depending on a direction of the inclination of the print surface (see, Figs. 1(b), 2(b)) [Paragraph 0034].

Regarding Claim 9, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the print head (see Figs. 1-7A & 7B) applies ink based on image data, and wherein the control unit (702) corrects the image data based on the information [Paragraphs 0032-0034, 0051, 0067, 0072].

Regarding Claim 10, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the control unit (702) varies a halftone process to be executed, based on the information [Paragraphs 0032-0042].

Regarding Claim 12, Jinno Takayuki teaches the control apparatus (see Figs. 7A and 7B), wherein the printing apparatus comprises the print head (see Figs. 1-7A & 7B) [Paragraphs 0020-0021, 0026, 0032].


Regarding Claim 17, Jinno Takayuki teaches a printing method for printing an image by applying ink to a print surface using a print head (see Figs. 1-7A & 7B) [Paragraphs 0020-0021 and 0032], the printing method comprising: an acquisition step of acquiring information on an inclination of the print surface (see, Figs. 1(b), 2(b)) of a print medium (201, Fig. 2(b)) placed on a support surface that supports the print medium (201), the print medium (201) having a locally varying thickness, the print surface (see, Figs. 1(b), 2(b)) being inclined to the support surface [Paragraphs 0019-0021]; and a printing step of performing printing according to a print condition corresponding to a magnitude of the inclination [Paragraphs 0032-0042].

Allowable Subject Matter
Claims 5, 7-8, 11, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation a control apparatus that includes a print surface with a first and second surface portion having an inclination larger that an inclination of the first surface portion, wherein a control unit sets print speed for the second surface portion lower than the print speed for the first surface portion.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	
The primary reason for the allowance of claim 7 is the inclusion of the limitation a control apparatus that includes wherein the print head prints an image through a plurality of scans of a predetermined area of the print surface, wherein the print surface includes a first surface portion and a second surface portion having the inclination larger than the inclination of the first surface portion, and wherein the control unit sets a number of scans of the second surface portion by the print head larger than a number of scans of the first surface portion by the print head.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation of a control apparatus that includes a print head prints an image on print medium that is held in a tray.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation of a control apparatus that includes a control unit processes image data at a varying resolution based on information from the image data.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 13-16 is the inclusion of the limitation a control apparatus that includes an acquisition unit configured to acquire information on a height of the print medium placed on a support surface that supports the print medium, the print medium having a locally varying height from the support surface; and a control unit configured to control, based on the information acquired by the acquisition unit, printing according to a print condition corresponding to the height.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of the limitation of a storage medium that includes a stored program code configured to execute the printing method of claim 17.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853